DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/30/2021 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 6, 7, 9, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Greco (US 2018/0375316) in view of Batcheller (US 2013/0211737) and Miceli (US 2003/0128149).

Regarding claim 1, Greco discloses a method for monitoring a status of utility poles (see Abstract and paragraphs 0119 and 0158), comprising:

creating multiple behavior profiles based on time-based correlation between the collected physical measurements of sensors of the specific utility pole and objective information, wherein each behavior profile of the multiple behavior profiles is specific to a specific utility pole of the multiple utility poles, wherein each behavior profile of the multiple behavior profiles comprises values indicating normal behavior of the specific utility pole in various conditions (see paragraphs 0029-0030, 0140, 0155, 0156, 0157, 0169, and 0178: discusses determining expected deflection tilt angles for the title sensor assemblies based on historical data, i.e. time-based correlations of collected physical measurements, that may be used as a baseline of acceptable deviation values for given wind conditions, acceptable devices reflects a normal or average range of deviation, i.e. normal behavior of the utility pole for a given condition, baseline data measurements are specific to sensor assemblies when installed on the utility poles);
storing multiple behavior profiles associated with multiple utility poles, each behavior profile of the multiple behavior profiles is associated with a specific utility pole of the multiple utility poles (see paragraphs 0029-0030, 0042, 0137, 0140, 0151, 0152, 0157, 0159, and 0169: storing historical/baseline data in a memory, data includes wind speed);
establishing a communication channel between the server and the multiple sensor units (see paragraphs 0069, 0072, and 0170-0171: each utility pole sensing systems connected to remote server);

associating the significant deviation to a series of physical measurements that fit an event occurring to the utility pole (see paragraphs 0040, 0042, 0043, 0137, 0140, 0151, 0152, 0157, and 0159: if deflection is greater than expected for a given wind condition, information can be interpreted as significant deterioration of the utility pole, i.e. an event, is occurring to the utility pole).

Greco does not expressly disclose storing the multiple behavior at the server; and 
wherein the collected physical measurements match a probability of the event occurring to the utility pole. 

Batcheller discloses storing the multiple behavior profiles at a central control module (see paragraph 0033 and claim 11: storing operational profile information that defines acceptable performance ranges on a central control module). 
It would have been obvious to one with ordinary skill in the art at the time of filing to modify the invention of Greco with the teachings of Batcheller, i.e. storing normal operational profiles at a central computational system, for the advantageous benefit of reduction the computational requirements of the remote sensing systems. Once modified, the modification would result in storing the previously multiple normal behavior profiles of Greco on its central computational system, i.e. previously discussed server.  


Miceli discloses wherein the collected physical measurements related to physical features of the utility pole match a probability of an event occurring to the utility pole (see paragraphs 0055 and 0082-0083: system may use machine learning to determine a percentage probability that the pole will fall within a certain time as a result of detected anomalies). 
It would have been obvious to one with ordinary skill in the art at the time of filing to modify the invention of Greco in view of Batcheller with the teachings of Miceli, i.e. using a machine learning algorithm for training an evaluation system to determine a percentage probability that a utility pole will fall, for the advantageous benefit of providing an indication of how the measured deterioration of the utility pole relates to a possible collapse of the utility pole. 

Regarding claim 10, Greco discloses a system for monitoring a status of utility poles (see Abstract and paragraph 0125), comprising:
multiple sensor units installed on multiple utility poles (see Abstract, Fig. 1, and paragraph 0139);
a central server communicating with the multiple sensor units (see paragraphs 0069, 0072, and 0170-0171);
wherein the multiple sensor units and the central server are configured to execute a set of instructions (see paragraphs 0039, 0046, 0155, 0171, and 0173: 
collecting physical measurements at the multiple sensor units, each sensor unit of the multiple sensor units is secured to a utility poles of the multiple utility poles (see Abstract, Fig. 1, and paragraph 0139);
creating multiple behavior profiles based on time-based correlation between the collected physical measurements of sensors of the specific utility pole and objective information, wherein each behavior profile of the multiple behavior profiles is specific to a specific utility pole of the multiple utility poles wherein each behavior profile of the multiple behavior profiles comprises values indicating normal behavior of the specific utility pole in various conditions (see paragraphs 0029-0030, 0140, 0155, 0156, 0157, 0169, and 0178: discusses determining expected deflection tilt angles for the title sensor assemblies based on historical data, i.e. time-based correlations of collected physical measurements, that may be used as a baseline of acceptable deviation values for given wind conditions, acceptable devices reflects a normal or average range of deviation, i.e. normal behavior of the utility pole for a given condition, baseline data measurements are specific to sensor assemblies when installed on the utility poles);
storing multiple behavior profiles associated with the multiple utility poles, each behavior profile of the multiple behavior profiles is associated with a specific utility pole of the multiple utility poles (see paragraphs 0029-0030, 0042, 0137, 0140, 0151, 0152, 0157, 0159, and 0169: storing historical data in a memory, data includes wind speed);
establishing a communication channel between the server and multiple sensor units, each sensor unit is secured to a utility pole of the multiple utility poles ((see 
collecting physical measurements at the multiple sensor units (see Abstract, Fig. 1, and paragraphs 0069, 0139, and 0170-0171);
identifying a significant deviation between the collected physical measurements and a specific behavior profile associated with a specific utility pole (see paragraphs 0043, 0140, 0157, and 0178);
associating the significant deviation to a series of physical measurements that fit an event occurring to the utility pole (see paragraphs 0040, 0042, 0043, 0137, 0140, 0151, 0152, 0157, and 0159: if deflection is greater than expected for a given wind condition, information can be interpreted as significant deterioration of the utility pole, i.e. an event, is occurring to the utility pole);

Greco does not expressly disclose storing the multiple behavior at the server; and 
wherein the collected physical measurements match a probability of the event occurring to the utility pole. 

Batcheller discloses storing the multiple behavior profiles at a central control module (see paragraph 0033 and claim 11: storing operational profile information that defines acceptable performance ranges on a central control module). 
It would have been obvious to one with ordinary skill in the art at the time of filing to modify the invention of Greco with the teachings of Batcheller, i.e. storing normal 

Greco and Batcheller do not expressly disclose wherein the collected physical measurements match a probability of the event occurring to the utility pole. 

Miceli discloses wherein the collected physical measurements related to physical features of the utility pole match a probability of an event occurring to the utility pole (see paragraphs 0055 and 0082-0083: system may use machine learning to determine a percentage probability that the pole will fall within a certain time as a result of detected anomalies). 
It would have been obvious to one with ordinary skill in the art at the time of filing to modify the invention of Greco in view of Batcheller with the teachings of Miceli, i.e. using a machine learning algorithm for training an evaluation system to determine a percentage probability that a utility pole will fall, for the advantageous benefit of providing an indication of how the measured deterioration of the utility pole relates to a possible collapse of the utility pole. 







Regarding claim 6, Grecho, previously modified by Batcheller and Miceli, further discloses comprising predicting the event according to match of significant deviations to the series of physical measurements (see paragraphs 0043, 0140, 0157, 0175 and 0178: measures and tracks a series of data values when monitoring relative movements/deviations of the pole, when physical measurements surpass threshold or expected deviations amounts, they match abnormal status).

Regarding claim 7, Grecho, previously modified by Batcheller and Miceli, further discloses sending a signal identifying the predicted event to a central system (see paragraphs 0043, 0045, 0052, 0091, and 0170-0171).

Regarding claim 9, Grecho, previously modified by Batcheller and Miceli, further discloses storing each behavior profile of the multiple behavior profiles on a sensor unit associated with the specific utility pole (see paragraphs 0029-0030, 0042, 0137, 0140, 0151, 0152, 0157, and 0159: storing measured data in a memory, includes historical profile data).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Greco (US 2018/0375316) in view of Batcheller (US 2013/0211737), Miceli (US 2003/0128149), and Tagawa (US 2017/0184386).

Regarding claim 4, Greco, Batcheller, and Miceli do not expressly disclose updating the specific behavior profile according to environmental events and changes in the collected measurements that occur during the environmental events.

It would have been obvious to one with ordinary skill in the art at the time of filing to modify the invention of Greco in view of Batcheller and Miceli with the teachings of Tagawa, i.e. adjusting the measurement threshold based on historic measurements/event, for the advantageous benefit of improving the sensor value boundaries in relation to detecting abnormal events/conditions. 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Greco (US 2018/0375316) in view of Batcheller (US 2013/0211737), Miceli (US 2003/0128149), Tagawa (US 2017/0184386), and Gupta (US 2011/0288777).

Regarding claim 5, Greco, Batcheller, Miceli, and Tagawa do not expressly disclose sending the updated behavior profile from the server to the sensor unit associated with the specific utility pole.

Gupta discloses sending a new behavior profile, i.e. previously discussed updated behavior profile, from the server to the sensor unit associated with the specific outdoor object (see paragraphs 0037 and 0068: processor threshold values are 
It would have been obvious to one with ordinary skill in the art at the time of filing to modify the invention of Greco in view of Batcheller, Miceli, and Tagawa with the teachings of Gupta, i.e. transmitting new threshold to the remote sensor unit via the previously recited server, for the advantageous benefit of updated the sensor units to adjust its abnormality detection algorithm for changes in the utility pole over time. 

Claims 8 is rejected under 35 U.S.C. 103 as being unpatentable over Greco (US 2018/0375316) in view of Batcheller (US 2013/0211737), Miceli (US 2003/0128149), and Gupta (US 2011/0288777).

Regarding claim 8, Greco, Batcheller, and Miceli do not expressly detecting loss of power in a specific region according to actual electric power measurements by a sensor attached to the utility pole, according to the physical measurements and according to additional data received at the server;
identifying utility poles of the multiple utility poles that are closer to a location of loss of power than other utility poles of the multiple utility poles according to deviation in physical measurements from the multiple sensors installed on different utility poles in the specific region.

Gupta discloses detecting loss of power in a specific region according to actual electric power measurements by a sensor attached to the utility pole, according to the 
identifying utility poles of the multiple utility poles that are closer to a location of loss of power than other utility poles of the multiple utility poles according to deviation in physical measurements from the multiple sensors installed on different utility poles in the specific region (see Figs. 5 and 11 and paragraphs 0041, 0053-0055, 0074, and 0076: identifies location of downed poles with a loss of power, i.e. a pole close to a location of loss of power, according to the position/inclination measurements, identification of downed pole is based on change/deviation of physical measurements).
It would have been obvious to one with ordinary skill in the art at the time of filing to modify the invention of Greco in view of Batcheller and Miceli with the teachings of Gupta, i.e. identifying downed poles associated with a power outage, for the advantageous benefit notifying a utility crew of downed poles associated with an outage. 

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Greco (US 2018/0375316) in view of Batcheller (US 2013/0211737), Miceli (US 2003/0128149), Gupta (US 2011/0288777), and Klein  (US 2017/0256153).

Regarding claim 11, Greco, Batcheller, and Miceli do not expressly disclose wherein the server obtains the locations of the multiple utility poles; 
the server obtaining the regions affected by collapse of utility poles of the multiple utility poles;
the server executing a function that receives the location of the poles and the regions they serve as input;
the server outputting prioritizing the importance of the poles based on the output of the function. 

Gupta discloses disclose wherein the server obtains the locations of the multiple utility poles and the server obtaining the extent of service failure affected by collapse of utility poles of the multiple utility poles (see Abstract, Fig. 5, and paragraphs 0010). 
It would have been obvious to one with ordinary skill in the art at the time of filing to modify the invention of Greco in view of Batcheller and Miceli with the teachings of Gupta, i.e. identifying downed poles associated with a power outage, for the advantageous benefit notifying a utility crew of downed poles associated with an outage. 

Greco, Batcheller, Miceli, and Gupta do not expressly disclose obtaining regions affected by the service affected by the utility pole; 
the server executing a function that receives the location of the poles and the regions they serve as input;


Klein discloses obtaining regions affected by the service affected by utility equipment (see Abstract, Figs 5 and 7, and paragraphs 0050, 0055, 0058 and 0060)
the server executing a function that receives the location of the poles and the regions they serve as input (see Abstract, Figs 5 and 7, and paragraphs 0050, 0055, 0058 and 0060: receives information associated with feeders/poles and homes the feeders provide power to);
the server outputting prioritizing the importance of the poles based on the output of the function (see Abstract, Figs 5 and 7, and paragraphs 0022, 0050, 0055, 0058 and 0060: system optimizes repair path based on location of feeders/poles and information received from the regions the feeders serve). 
It would have been obvious to one with ordinary skill in the art at the time of filing to modify the invention of Greco in view of Batcheller, Miceli, and Gupta with the teachings of Klein, i.e. prioritizing maintenance/repairs on specific utility poles that are responsible for the region effected by the power outage, for the advantageous benefit of dispatching a crew to the proper poles to restore power to the entire network. 

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Greco (US 2018/0375316) in view of Batcheller (US 2013/0211737), Miceli (US 2003/0128149), and Baesler (US 2014/0278150).

Regarding claim 12, Greco discloses wherein at least some of the multiple sensor units measure wind speed over time (see paragraphs 0034, 0048, 0092 and 0153), wherein the method further comprises:
measuring wind speed and wind direction over time by a sensor unit coupled to a specific utility pole (see Fig. 1 and paragraphs 0034, 0048, 0092 and 0153);
predicting the event according to the wind speed measured by the sensor unit coupled to the specific utility pole (see paragraphs 0010, 0088, 0140, 0153, and 0157: abnormalities are detected based on sensor measurements with respect to current wind conditions, i.e. wind speed).

 	Greco, Batcheller, and Miceli do not expressly disclose wherein at least some of the multiple sensor units measure wind direction over time and further predict the event according to wind direction.

	Baesler discloses wherein at least some of the multiple sensor units measure and wind direction over time and further predict the event according to wind direction (see Abstract and paragraphs 0009: assesses fatigue of the utility pole using both wind speed and direction, a fatigue pole is an abnormal event related to measured movement).
It would have been obvious to one with ordinary skill in the art at the time of filing to modify the invention of Greco in view of Batcheller and Miceli with the teachings of Baesler, i.e. measuring the wind direction, for the advantageous benefit of analyzing the . 

Response to Arguments
Applicant’s arguments have been fully considered. 
Applicant argues that Greco fails to disclose creating behavior profiles because Greco does not use the word behavior and that Greco fails to disclose multiple profiles for various conditions for different poles. 
The examiner respectfully disagrees. Greco does not have to use the word behavior profile in order for the disclosed profile to fall under the scope of the claimed behavior profile. Greco detects changes in tilt angles of the sensor assemblies and current wind conditions and determines abnormal conditions of pole when a the sensors detect that a pole defects or tilts more than a normal or average range for a given wind condition. The normal/average range for a given wind condition is representative of the poles normal behavior in such wind conditions, i.e. expected behavior profiles. 
In addition, Greco discloses creating baseline data for the multiple sensor assemblies (see paragraphs 0029-0030, 0140, 0155, 0156, 0157, 0169, and 0178: discusses determining expected deflection tilt angles for the title sensor assemblies based on historical data, i.e. time-based correlations of collected physical measurements, that may be used as a baseline of acceptable deviation values for given wind conditions, acceptable devices reflects a normal or average range of deviation, i.e. normal behavior of the utility pole for a given condition, baseline data measurements are specific to sensor assemblies when installed on the utility poles). When Greco 
Applicant’s remaining arguments with respect to the newly introduced amended limitations have been considered but are moot in view of the new rejection, see Claim Rejections 35 USC § 103.
	Examiner suggest for the applicant to further define the claimed invention to include details of specific sensor measurements and how the multiple behavior profiles are constructed to detect the claimed events. 

Relevant Prior Art / Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Sterkel (US 2016/0109495) discloses a method of monitoring a power system that analyzes wind data in relation to the probability of power failures.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J DALBO whose telephone number is (571)270-3727. The examiner can normally be reached M-F 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen Vazquez can be reached on (571) 272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL J DALBO/           Primary Examiner, Art Unit 2865